                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEPHEN BREAUX,                                    Case No. 19-cv-00717-JST
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: CAFA JURISDICTION
                                                 v.
                                   9
                                                                                            Re: ECF No. 10
                                  10     ACCREDITED SURETY AND
                                         CASUALTY COMPANY, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                         SHONETTA CRAIN, et al.,
                                  13                                                        Case No. 19-cv-01265-JST
                                                        Plaintiffs,
                                  14
                                                 v.
                                  15
                                         ACCREDITED SURETY AND
                                  16     CASUALTY COMPANY, et al.,
                                  17              Defendants.

                                  18
                                  19          On February 22, 2019, Plaintiffs Shonetta Crain and Kira Serna (“Crain Plaintiffs”) filed a

                                  20   notice of pendency of related action in Breaux v. Accredited Surety & Casualty Co., No. 19-cv-

                                  21   00717-JST, ECF No. 10. The Crain Plaintiffs asserted that they filed their case in state court

                                  22   “because there is no federal subject matter jurisdiction under the ‘local controversy’ exception to

                                  23   the Class Action Fairness Act (‘CAFA’).” Id. at 4 (citing 28 U.S.C. § 1332(d)(4)(A)). “The lack

                                  24   of subject matter jurisdiction” on that basis, they claimed, “is even clearer in the [Breaux Action].”

                                  25   Id.

                                  26          The Crain action was removed on March 8, 2019, and the Court subsequently granted
                                  27   Defendants’ motion to relate the two cases. Crain v. Accredited Surety & Casualty Co., No. 19-

                                  28   cv-01265-JST, ECF Nos. 1, 26. In the parties’ joint case management statement, the parties now
                                   1   state that “Plaintiffs do not dispute that the threshold requirements under CAFA are met and

                                   2   Plaintiffs do not intend to move to remand on the basis of any CAFA exception.” Crain, ECF No.

                                   3   126 at 2.

                                   4          The Ninth Circuit has held that “[t]he ‘local controversy’ exception is not jurisdictional.”

                                   5   Visendi v. Bank of Am., N.A., 733 F.3d 863, 869 (9th Cir. 2013). Accordingly, parties may forfeit

                                   6   or waive the argument by, among other things, “fail[ing] to raise it to the district court,” id. at 870,

                                   7   and a court has no obligation to “consider those possibilities sua sponte,” Kuxhausen v. BMW Fin.

                                   8   Servs. NA LLC, 707 F.3d 1136, 1140 (9th Cir. 2013). Although “the Ninth Circuit has not directly

                                   9   addressed this issue,” courts in this district have concluded that a motion based on the local

                                  10   controversy exception must “be brought in a reasonable time” to avoid waiver or forfeiture.

                                  11   Duran v. Sephora USA, Inc., No. 17-CV-01261-WHO, 2017 WL 3453362, at *4 (N.D. Cal. Aug.

                                  12   11, 2017) (second quoting Garza v. Brinderson Constructors, Inc., 178 F. Supp. 3d 906, 915 (N.D.
Northern District of California
 United States District Court




                                  13   Cal. 2016)).

                                  14          It appears to be an open question whether the Crain Plaintiffs’ initial filing, which did not

                                  15   come in a motion seeking relief, requires the Court to consider the exception’s applicability. But,

                                  16   given that it is a non-jurisdictional issue that may be waived or forfeited, see Visendi, 733 F.3d at

                                  17   869-70, it also appears that the parties may resolve the issue by agreement. See also Hamer v.

                                  18   Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 17 (2017) (“[W]aiver is the ‘intentional

                                  19   relinquishment or abandonment of a known right.’” (quoting United States v. Olano, 507 U.S.

                                  20   725, 733 (1993)).

                                  21          In light of the foregoing, the Court invites the parties to submit a stipulation expressing

                                  22   their position on the local controversy exception by 12:00 p.m. on April 24, 2019.

                                  23          IT IS SO ORDERED.

                                  24   Dated: April 19, 2019
                                                                                         ______________________________________
                                  25
                                                                                                       JON S. TIGAR
                                  26                                                             United States District Judge

                                  27

                                  28
                                                                                          2
